IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2620 Disciplinary Docket No. 3
                                            :
                      Petitioner            :   No. 103 DB 2019
                                            :
                v.                          :   Attorney Registration No. 60727
                                            :
                                            :   (Allegheny County)
IVAN STEWART DeVOREN,                       :
                                            :
                      Respondent            :


                                      ORDER


PER CURIAM

      AND NOW, this 1st day of April, 2021, upon consideration of the Report and

Recommendations of the Disciplinary Board, Ivan Stewart DeVoren is suspended from

the Bar of this Commonwealth for a period of two years, retroactive to July 3, 2019.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).